Exhibit 10.5

Execution Copy

GUARANTY (TRANCHE 2)

THIS GUARANTY (TRANCHE 2) dated as of April 28, 2016 and effective as of the
Lease Closing Date (this “Guaranty”), is between SPRINT CORPORATION, a Delaware
corporation (“Guarantor”) and MOBILE LEASING SOLUTIONS, LLC, a Delaware limited
liability company, acting for itself and on behalf of Series 2 thereof
(“Guaranty Beneficiary”).

WHEREAS, pursuant to that certain First Step Transfer Agreement (Tranche 2)
dated as of the date hereof and effective as of the Lease Closing Date (as
amended, supplemented or otherwise modified from time to time, the “First Step
Transfer Agreement”), among the Originators, as transferors, and the Lessees, as
transferees, and Servicer, the Originators will on the Lease Closing Date and
from time to time contribute Devices and related Customer Leases to the Lessees
as further described in the First Step Transfer Agreement;

WHEREAS, pursuant to that certain Second Step Transfer Agreement (Tranche 2)
dated as of the date hereof and effective as of the Lease Closing Date (as
amended, supplemented or otherwise modified from time to time, the “Second Step
Transfer Agreement”), among the Lessees, as sellers, and Guaranty Beneficiary,
as buyer, (i) the Lessees will on the Lease Closing Date and from time to time
sell Devices and the Customer Lease-End Rights and Obligations (as defined in
the Second Step Transfer Agreement) under the related Customer Leases to
Guaranty Beneficiary as further described in the Second Step Transfer Agreement
and (ii) the Guaranty Beneficiary has agreed to pay to the Lessees the Purchase
Price (as defined in the Second Step Transfer Agreement), all as further
described in the Second Step Transfer Agreement;

WHEREAS, pursuant to that certain Master Lease Agreement (Tranche 2), dated as
of the date hereof and effective as of the Lease Closing Date (as amended,
supplemented or otherwise modified from time to time, the “Master Lease
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Master Lease Agreement), by and among the
Lessees, Servicer, Guaranty Beneficiary and Collateral Agent, as supplemented by
each Device Lease Schedule (the Master Lease Agreement, together with each
Device Lease Schedule agreed as of the Lease Closing Date by the Lessees and
Performance Beneficiary and, if applicable, amended pursuant to Section 2.14 of
the Master Lease Agreement, collectively, the “Device Leases” and, each, a
“Device Lease”), Guaranty Beneficiary will on the Lease Closing Date commence
leasing the Lease Closing Date Devices to Lessees;

WHEREAS, pursuant to that certain Servicing Agreement (Tranche 2), dated as of
the date hereof and effective as of the Lease Closing Date (as amended,
supplemented or otherwise modified from time to time, the “Servicing
Agreement”), by and among the Lessees, Servicer, Guaranty Beneficiary and
Collateral Agent, Servicer will service the Devices and related Customer Leases
for Lessees and Guaranty Beneficiary as further described in the Servicing
Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under the Second Step Transfer Agreement
at closing be treated for such purposes as amounts loaned by Guaranty
Beneficiary for which the Devices provide security and (ii) Rental Payments
payable to Guaranty Beneficiary under the Device Leases be treated for such
purposes as payments on such indebtedness owed to Guaranty Beneficiary;

WHEREAS, Guarantor is the direct or indirect parent of each of the Lessees and
will receive substantial direct and indirect benefits from the sale and
leaseback arrangements contemplated by the First Step Transfer Agreement, the
Second Step Transfer Agreement, the Device Leases and the other Sprint
Transaction Documents; and

WHEREAS, it is a condition precedent to Guaranty Beneficiary entering into the
Second Step Transfer Agreement and the Device Leases that Guarantor shall have
executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, for the benefit of Guaranty Beneficiary, the due and
punctual payment by the Lessees of (i) the Rental Payments to the extent
constituting a Rent Payment Shortfall (as defined in the Second Step Transfer
Agreement), if any, due and payable under each Device Lease, and (ii) any Device
Lease Early Termination Amount or Present Value Device Lease Amount due and
payable under the Master Lease Agreement and provided further that in no event
shall Guarantor’s aggregate liability under this Guaranty under clauses (i) and
(ii) above exceed an amount equal to 20% of the Cash Purchase Price
(collectively, as limited, the “Guaranteed Obligations”), in each case,
irrespective of: (a) the validity, binding effect, legality, subordination,
disaffirmance, enforceability or amendment, restatement, modification or
supplement of, or waiver of compliance with, the Master Lease Agreement, the
Device Leases, any other Transaction Document or any documents related hereto or
thereto, (b) any change in the existence, formation or ownership of, or the
bankruptcy or insolvency of, any Lessee or any other Sprint Party, (c) any
extension, renewal, settlement, compromise, exchange, waiver or release in
respect of any Guaranteed Obligation (or any collateral security therefor,
including the property sold, contributed (or purportedly sold or contributed) or
otherwise pledged or transferred by any Originator under the First Step Transfer
Agreement or by any Lessee under the Second Step Transfer Agreement) or by any
party to this Guaranty, the Device Leases, any other Transaction Document or any
related documents, (d) the existence of any claim, set-off, counterclaim or
other right that Guarantor or any other Person may have against any Lessee or
any other Person, (e) any impossibility or impracticability of performance,
illegality, force majeure, act of Governmental Authority or other circumstance
that might otherwise constitute a legal or equitable discharge or defense
available to, or provide a discharge of, Guarantor, (f) any Law affecting any
term of any of the Guaranteed Obligations, the Device Leases or any other

 

2



--------------------------------------------------------------------------------

Transaction Document or any rights of Guaranty Beneficiary with respect thereto
or otherwise, (g) the failure by Guaranty Beneficiary to take any steps to
perfect and maintain perfected its interest in any collateral security or
(h) any failure to obtain any authorization or approval from, or other action
by, or to make any notification to or filing with, any Governmental Authority
required in connection with the performance of the Guaranteed Obligations or
otherwise. This Guaranty is a guaranty of payment and not merely of collection.

Without limiting the generality of the foregoing, Guarantor agrees that if any
Lessee shall fail in any manner whatsoever to pay any of its Guaranteed
Obligations when the same shall be required to be paid under the Device Leases
or the Second Step Transfer Agreement, then Guarantor will itself pay within two
Business Days following demand such Guaranteed Obligations. Guarantor hereby
expressly waives diligence, presentment, demand, protest or notice of any kind
whatsoever, as well as any requirement that Guaranty Beneficiary exhaust any
right to take any action against any Lessee or any other Person (including the
filing of any claims in the event of a receivership or bankruptcy of any Lessee
or any other Person), or with respect to any collateral at any time securing any
of the Guaranteed Obligations, and hereby consents to any and all extensions of
time of the due performance of any or all of the Guaranteed Obligations.
Guarantor hereby irrevocably waives, and agrees that it shall not exercise or
assert, any right to reimbursement from any Lessee or any Originator that it may
acquire by way of subrogation or otherwise. Guarantor also hereby expressly
waives all other defenses it may have as a guarantor or a surety generally or
otherwise based upon suretyship, impairment of collateral or otherwise in
connection with the Guaranteed Obligations, whether in equity or at law.
Notwithstanding anything to the contrary herein, it is expressly acknowledged
that this Guaranty is not a guarantee of the performance by any Customer of its
obligations under its Customer Lease, and there shall be no recourse to
Guarantor for any non-payment or non-performance or delay in payment or
performance of any Customer Lease solely by reason of the bankruptcy, insolvency
or lack of creditworthiness of the related Customer or the uncollectability of
the obligations under such Customer Lease or for any Guaranteed Obligations the
payment of which could otherwise constitute recourse to Guarantor or any Lessee
for uncollectible obligations under Customer Leases, in each case above, except
to the extent that the guarantee of any Rent Payment Shortfall constituting
Guaranteed Obligations indirectly constitutes such recourse.

Section 2. Confirmation. Guarantor hereby confirms that the transactions
contemplated by the Transaction Documents have been arranged among the Lessees,
the Originators and Guaranty Beneficiary, as applicable, with Guarantor’s full
knowledge and consent and any amendment, restatement, modification or supplement
of, or waiver of compliance with, the Transaction Documents in accordance with
the terms thereof by any of the foregoing shall be deemed to be with Guarantor’s
full knowledge and consent. Guarantor hereby confirms that on the date hereof it
owns (directly or indirectly) 100% of the equity interests of each Lessee.
Guarantor agrees to notify Guaranty Beneficiary in the event that it ceases to
own (directly or indirectly) 100% of the equity interests of any Lessee.

 

3



--------------------------------------------------------------------------------

Section 3. Miscellaneous.

(a) Each of Guarantor and Guaranty Beneficiary agrees that any payments
hereunder will be made to the MLS Collection Account (Tranche 2) on the date
when due in electronically transmitted funds.

(b) No amendment or waiver of any provision of this Guaranty nor consent to any
departure by Guarantor therefrom shall be effective unless the same shall be in
writing and signed by Guaranty Beneficiary and Guarantor. No failure on the part
of Guaranty Beneficiary to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

(c) This Guaranty shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. The parties hereto may not assign,
delegate or otherwise transfer any rights or obligations hereunder except as
permitted under Section 11.5 of the Master Lease Agreement, and, in any event,
except as permitted under Section 4(c) of the Performance Support Agreement,
Guarantor shall not assign, delegate or otherwise transfer any of its
obligations or duties hereunder without the prior written consent of Guaranty
Beneficiary. Guarantor expressly acknowledges that all of Guaranty Beneficiary’s
right, title and interest in, to and under this Guaranty shall be assigned as
collateral to the Collateral Agent for the benefit of the Finance Parties, and
Guarantor consents to such assignment. The parties hereto agree that the
Collateral Agent (and any assignee thereof) is an intended third-party
beneficiary of this Guaranty and is entitled to enforce the rights of Guaranty
Beneficiary arising hereunder, including requiring payment of any amounts
required to be paid to Guaranty Beneficiary to be paid directly to the MLS
Collection Account (Tranche 2).

(d) THIS GUARANTY, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

(e) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY,
ANY OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
A JURY.

 

4



--------------------------------------------------------------------------------

(f) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(i) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND ANY OTHER TRANSACTION
DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT
IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.

(ii) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS GUARANTY.

(g) Guarantor agrees to do all such things and execute all such documents as
Guaranty Beneficiary may reasonably consider necessary or desirable to give full
effect to this Guaranty and to perfect or preserve the rights and powers of
Guaranty Beneficiary hereunder or with respect hereto.

Section 4. Termination of Guaranty.

(a) This Guaranty and Guarantor’s obligations hereunder shall remain operative
and continue in full force and effect from the Lease Closing Date until such
time as all the Guaranteed Obligations are duly performed and indefeasibly paid
and satisfied in full, provided that this Guaranty and Guarantor’s obligations
hereunder shall continue to be effective or shall be reinstated, as the case may
be, if at any time payment or other satisfaction of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
bankruptcy, insolvency or reorganization of any Lessee as though such payment
had not been made or other satisfaction had not occurred. To the fullest extent
permitted by Law, no invalidity, irregularity or unenforceability by reason of
the bankruptcy, insolvency, reorganization or other similar Laws or any other
Law or order of any Governmental Authority thereof purporting to reduce, amend
or otherwise affect the Guaranteed Obligations shall impair, affect or be a
defense to or claim against the obligations of Guarantor under this Guaranty.

(b) This Guaranty shall survive the insolvency of any Lessee, Guaranty
Beneficiary or any other Person and the commencement of any case or proceeding
by or against any Lessee

 

5



--------------------------------------------------------------------------------

or any other Person under any bankruptcy, insolvency, reorganization or other
similar Law. No automatic stay under any bankruptcy, insolvency, reorganization
or other similar Law with respect to any Lessee or any other Person (other than
Guarantor to the extent required by applicable law) shall postpone the
obligations of Guarantor under this Guaranty.

Section 5. Set-off. Guaranty Beneficiary is hereby authorized at any time during
the continuance of a Lease Event of Default (in addition to any other rights it
may have) to setoff, appropriate and apply (without presentment, demand, protest
or other notice, each of which are hereby expressly waived) any indebtedness
held or owing by Guaranty Beneficiary to or for the account of Guarantor against
amounts owing by Guarantor hereunder (even if contingent and unmatured).

Section 6. Entire Agreement; Severability; No Party Deemed Drafter. This
Guaranty and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by Law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Guaranteed
Obligations. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate or limited liability company law, or
any bankruptcy, insolvency, reorganization or other similar Law, if the
obligations of Guarantor hereunder would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of Guarantor’s
liability under this Guaranty, then, notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by Guarantor or Guaranty Beneficiary, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Guaranty that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Each of the parties
hereto hereby agrees that no party hereto shall be deemed to be the drafter of
this Guaranty.

Section 7. Expenses. Guarantor agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
Guaranty Beneficiary in connection with any amendment, restatement or supplement
of, or consent or waiver under, this Guaranty, or any enforcement of, or any
actual or reasonably claimed breach of, or claim under, this Guaranty, including
the reasonable fees and expenses of counsel incurred in connection therewith and
all accountants’, attorneys’, auditors’, consultants’ and other agents’ fees and
expenses incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under this Guaranty; and

(b) all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution and delivery, and, if applicable,
filing and recording, of this

 

6



--------------------------------------------------------------------------------

Guaranty, and agrees to indemnify and hold harmless Guaranty Beneficiary against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such Taxes and fees; provided, however, that so long as no Lease
Default or Lease Event of Default has occurred and remains continuing,
Guarantor’s obligation under this Section 7 to pay the reasonable and documented
attorneys’ fees and expenses incurred by Guaranty Beneficiary shall be limited
to paying the reasonable and documented fees and expenses of one law firm
selected by Guaranty Beneficiary in its sole discretion; provided, further,
however, that, for the avoidance of doubt, such limitation shall not apply to
any reasonable and documented attorneys’ fees and expenses incurred by Guaranty
Beneficiary during the continuance of a Lease Default or Lease Event of Default
even if such event subsequently ceases to be continuing.

Section 8. Addresses for Notices. The provisions of Section 21 (Notices) of the
MLS Intercreditor Agreement shall apply as if fully set forth herein.

Section 9. Mobile Leasing Solutions as Series LLC. Each Party hereto hereby
acknowledges and agrees that Mobile Leasing Solutions is a series limited
liability company, and that accordingly the obligations and liabilities of
Guaranty Beneficiary hereunder and under the other Transaction Documents are and
will be enforceable against Guaranty Beneficiary solely to the extent of the
assets of Series 2 (whether held by Series 2 directly or held in the name of
Mobile Leasing Solutions on behalf of Series 2) (the “Series 2 Assets”), and not
against any other assets of Mobile Leasing Solutions or against any other Series
of Mobile Leasing Solutions or any assets of any such other Series (whether held
directly by such other Series or by Mobile Leasing Solutions on behalf of such
other Series).

Section 10. Limited Recourse. Notwithstanding anything to the contrary contained
in this Guaranty or any other Transaction Document, the obligations and
liabilities of Guaranty Beneficiary under each of the Transaction Documents to
which it is a party are solely the obligations and liabilities of Guaranty
Beneficiary and shall be payable solely to the extent of the Series 2 Assets
that are subject to the MLS Security Documents (the “Series 2 Pledged Assets”),
and the proceeds of the realization thereof from whatever means, applied in
accordance with this Guaranty and the other Transaction Documents. If the Series
2 Pledged Assets and the proceeds of the realization thereof from whatever
means, including pursuant to the enforcement of the MLS Security Documents,
applied in accordance with the MLS Intercreditor Agreement and the other
Transaction Documents, are insufficient to discharge in full the obligations and
liabilities of Guaranty Beneficiary under the MLS Intercreditor Agreement and
the other Transaction Documents, the rights of the Sprint Parties to receive any
further amounts in respect of such obligations and liabilities shall be
extinguished and none of the Sprint Parties may take any further action to
recover such amounts. For the avoidance of doubt, no recourse shall be had to
the assets of Mobile Leasing Solutions or the assets of any Series of Mobile
Leasing Solutions other than the Series 2 Pledged Assets to satisfy the
obligations and liabilities of Guaranty Beneficiary under this Guaranty or any
other Transaction Document.

[Signatures Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the
date first written above.

 

 

SPRINT CORPORATION as Guarantor By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

MOBILE LEASING SOLUTIONS, LLC,

a Delaware limited liability company,

acting for itself and on behalf of Series 2 thereof, as Guaranty Beneficiary

By:  

/s/ Jeff Krisel

Name:   Jeff Krisel Title:   President, Chief Executive Officer and Secretary